Citation Nr: 1447175	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right foot cold injury residuals and chronic onychomycosis of the toenails.

2.  Entitlement to an initial evaluation in excess of 20 percent for left foot cold injury residuals and chronic onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. §20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1951 to October 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a disability evaluation in excess of 20 percent for right and left foot cold injury residuals and onychomycosis.

These issues were remanded by the Board in February 2013 for further development.  Thereafter, in July 2013, the Board denied the issues on appeal.  In May 2014, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A May 2014 Court Order granted the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board denied the issues on appeal, finding that while nail abnormalities were demonstrated by the evidence of record, as demonstrated by the February 2013 VA examiner,  arthritis associated with the Veteran's cold weather injuries were not and that an increased 30 percent disability rating was not warranted.

In May 2014, the Court remanded the appeal to the Board secondary to the Veteran and Secretary's finding that the February 2013 VA examination was inadequate because the examiner failed to illuminate precisely why the Veteran's arthritis did not meet the definition for x-ray abnormalities as demonstrated by Diagnostic Code 7122.  

It is obvious by the examination report that the VA examiner thoroughly considered the entirety of the evidence of record; however he failed to provide a thorough explanation for his conclusion that arthritis was more likely related to the Veteran's age as opposed to cold injuries.  

The claim file must be returned to the February 2013 VA examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claim folder to the examiner who conducted the February 2013 VA examination to prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review. 

The examiner is to determine whether the Veteran has x-ray abnormalities-to include osteoporosis, subarticular punched out lesions, or osteoarthritis- which are related to his right and/or left cold injury residuals.

The examiner is to provide a complete and thorough discussion as to whether the Veteran's arthritis is related to his cold injury residuals or something else and provide his reasons for so finding.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

If the original examiner is no longer available, a suitably qualified replacement is to examine the Veteran in accordance with the above.

2.  Thereafter, readjudicate the appeal.  If either benefit  sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


